 

Exhibit 10.2



SECOND AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS SECOND AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "Second Amendment") is made as of October 21, 2014 by and among
HIGHMARK INVESTORS, LLC, a Tennessee limited liability company (“Seller”) and
REVEN HOUSING TENNESSEE, LLC, a Delaware limited liability company (“Buyer”) as
assignee of REVEN HOUSING REIT, INC., a Maryland corporation, with reference to
the following recitals:

 

RECITALS

 

A. Seller and Reven Housing REIT, Inc., a Maryland corporation (“Original
Buyer”) entered into that certain Single Family Homes Real Estate Purchase and
Sale Agreement dated June 5, 2014 (“Agreement”) pursuant to which Seller agreed
to sell and Original Buyer agreed to purchase from Seller, fourteen (14) single
family homes in the city of Memphis, Tennessee (collectively, the “Property”).

 

B. Seller and Buyer executed the First Amendment to Single Family Homes Real
Estate Purchase and Sale Agreement on July 22, 2014 (the “First Amendment”) to
delay the purchase of four (4) homes, assign Original Buyer’s interest in the
Agreement to Buyer, to provide notice of Buyer’s intent to Close, and to list
the repairs covered by the Purchase Price Holdback.

 

C. Seller and Buyer have agreed to again amend the Agreement to extend the
Closing by ninety (90) days.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1. Definitions. All initially-capitalized terms used in this Second Amendment
without definition shall have the meanings given such terms in the Agreement.

 

2. Delayed Closing. Buyer and Seller agree that the Closing shall be extended by
ninety (90) days from the date of this Second Amendment.

 

3. Governing Law. This Second Amendment shall be governed by the laws of the
State of Tennessee.

 

4. Full Force and Effect. Except as modified herein, Buyer and Seller agree and
affirm that the Agreement remains in full force and effect.

 



1

 

 

5. Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Second Amendment shall constitute an original
for all purposes.

 

6. Miscellaneous. This Second Amendment, together with the First Amendment and
the Agreement, sets forth the entire agreement between the parties with respect
to the subject matter set forth herein and therein and may not be modified,
amended or altered except by subsequent written agreement between the parties.
In case of any inconsistency between the provisions of the Second Amendment,
First Amendment, and the Agreement, the provisions of this Second Amendment
shall govern and control. This Second Amendment shall be binding upon and shall
inure to the benefit of Buyer and Seller and their respective successors and
assigns, if any.

 

 

 

[Remainder of this page deliberately left blank]

 

2

 

IN WITNESS WHEREOF, Buyer and Seller have caused this Second Amendment to be
duly executed on their behalfs as of the day and year first stated above.

 

 

  SELLER       HIGHMARK INVESTORS, LLC, a Tennessee limited liability company  
    By: /s/ Jeffrey King   Name: Jeffrey King   Its: Member      

 

 

  BUYER       REVEN HOUSING TENNESSEE, LLC, a Delaware limited liability company
      By: Thad Meyer     Thad Meyer     Chief Financial Officer      

 

 

 

3

 





 